Citation Nr: 1510761	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  13-06 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disability, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from August 1997 to December 2003.
This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for sleep apnea.

The Board remanded the claim for further development in January 2014, which will be discussed below.  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his sleep apnea is secondary to his service-connected Graves' Disease.

The Veteran was first afforded a VA examination in September 2010 to determine the nature and etiology of his sleep disability.  In January 2014, the Board remanded the claim with instructions that the Veteran should be afforded a new VA examination to address the nature and etiology of his current sleep disability, to include an opinion on whether it is aggravated by his service-connected Graves' Disease.  

The Veteran was afforded a VA examination in March 2014.  Regarding direct service connection, the examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service, because the sleep apnea was diagnosed in 2010, and while snoring and gasping events preceded the diagnosis by a few years, there were no events in service and the Veteran was not seen for sleep difficulties associated with gasping and waking up.  The Veteran's service treatment records; however, do include a November 2013 separation examination in which the Veteran noted in his Report of Medical History that he has frequent trouble sleeping, and stated that "sometimes I can only sleep for about three hours a night."  

Regarding secondary service connection, the examiner did not provide an opinion with a rationale as to whether the sleep disability was aggravated by the service-connected Grave's disease and stated it was less likely than not caused by Graves' disease because the Veteran was diagnosed and treated for Graves' disease in 2001 and was not diagnosed with sleep apnea until 2010.  

As the service treatment records do in fact note sleep problems, the case must be remanded and an addendum opinion must be provided.  It is also noted that the Veteran has asserted that weight gain associated with his Grave's disease and/or his hypothyroidism resulted in sleep apneal.  Accordingly, further medical inquiry is required in this regard as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the March 2014 examination (or a suitable substitute) to obtain an addendum.  If the clinician determines that a new VA examination is necessary in order to provide the requested information, then one should be scheduled.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the electronic claims file, housed in VBMS and Virtual VA.  A notation to the effect that this record review took place shall be included in the report of the examiner.
Specifically, the examiner must determine the following:

a.  whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep disability began in or is etiologically related to any incident of the Veteran's military service.  

Review of the whole file is required; however, the examiner's attention is directed to the Veteran's November 2003 Report of Medical History in which he noted that he had frequent trouble sleeping, and stated that "sometimes I can only sleep for about three hours a night."  

b.  whether it is at least as likely as not (a 50 percent probability or greater) that the sleep disability was either (1) caused by or (2) is aggravated (permanently worsened beyond its normal progression) by the Veteran's service-connected Graves' disease (rated as 10 percent disabling from December 21, 2003 to October 10, 2013)  and/or the service-connected hypothyroidism (rated as 100 percent disabling from October 10, 2013).

A rationale should be provided for both the causation and aggravation opinions.   

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected Grave's disease and/or hypothyroidism.

The examiner's attention is directed to the Veteran's reports that Grave's disease/hypothyroidism resulted in weight gain which caused him to develop sleep apnea.  See VA treatment record dated in October 2013.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




